Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Application Status
This application is a 371 of PCT/NL2015/050567, filed on 08/04/2015.
Claims 1-14, 17-18, and 20 are currently pending in this patent application. 
In response to a previous Office action, a Final Rejection Office action (mailed on 05/06/2020), Applicants filed a response, a new IDS and an amendment on 11/05/2020, amending claims 1, and canceling claims 15-16 and 19 is acknowledged. The Examiner acknowledges the filing of an IDS on 02/09/2021. 
The Examiner is also acknowledging the filing of a Terminal Disclaimer (TD) against US patent 9988661 B2 on 02/12/2021. The TD has been approved.
Claims 3, 5-6 and 9 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention. 
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/05/2020 has been entered. 
Claims 1-2, 4, 7-8, 10-14, 17-18 and 20 are present for examination.


Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 11/05/2020 and 02/09/2021 are acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are considered by the examiner. The signed copies of 1449s are enclosed herewith.

Withdrawn-Claim Rejections - 35 USC § 112(b)
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The previous rejection of Claims 1-2, 4, 7-8 and 10-16 under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention, is withdrawn in view of Applicant’s amendment to the claims and persuasive arguments.

Withdrawn-Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the 

Previous rejection of Claims 1-2, 4, 7-8, 10-14, 15 and 16 under 35 U.S.C. 112(a), as failing to comply with the Written Description requirement and Scope of Enablement, is withdrawn in view of Applicant’s amendment to the claims and persuasive arguments. 
  
Withdrawn-Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
The previous rejection of Claims 1-2, 4, 7-8, 10-12 and 13 under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention as anticipated by Van Delft et al. (WO 2014/065661 A1, publication 05/01/2014, claims benefit of 12189604.7, filed 

Withdrawn-Claim Rejections – AIA  35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


According to MPEP 2143: 
“Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield
predictable results;
(B)    Simple substitution of one known element for another to obtain predictable
results;
(C)    Use of known technique to improve similar devices (methods, or products)
in the same way;
(D)    Applying a known technique to a known device (method, or product) ready
for improvement to yield predictable results;
(E)    “ Obvious to try ”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in
either the same field or a different one based on design incentives or other market
forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art
reference teachings to arrive at the claimed invention.
Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.”

The previous rejection of Claims 14 and 16 under 35 U.S.C. 103(a) before the effective filing date as being unpatentable over Van Delft et al. (WO 2014/065661 A1, publication 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Melissa J. El Menaouar, applicants’ representative on 02/5/2021 and 02/12/2021, wherein claims 3, 5-6, 9-10 and 12 are canceled, and in claim 8, the compounds 19, 20, 21 and 22 are canceled, and are strike through. 

Amend the claim(s) as shown below:
1.	(Currently Amended) A process for producing a modified glycoprotein, comprising contacting a glycoprotein comprising a glycan comprising a terminal GlcNAc moiety, with a sugar-derivative nucleotide Su(A)-Nuc, in the presence of a β-(1,4)-N-acetylgalactosaminyltransferase having at least 90% identity to the sequence selected from the group consisting of SEQ ID NO: 2, 3, 4, 5, 6, 7, 8, 9, 10, and 14, 
the glycan comprising a terminal GlcNAc-moiety is of formula (1) or (2):

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

wherein:
GlcNAc is N-acetyl-glucosaminyl;
Fuc is fucosyl;
b is 0 or 1;
d is 0 or 1;
e is 0 or 1; and
G is a monosaccharide, or a linear or branched oligosaccharide comprising 2 to 20 sugar moieties; and
the sugar-derivative nucleotide Su(A)-Nuc is of formula (3):

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

wherein:
a is 0 or 1;
Nuc is a nucleotide;
U is [C(R1)2]n or [C(R1)2]p-O-[C(R1)2C(R1)2O]o-[C(R1)2]q, wherein n is an integer in the range of 0 to 24; o is an integer in the range of 0 to 12; q and p are independently 1 is independently selected from the group consisting of H, F, Cl, Br, I and an optionally substituted C1 – C24 alkyl group; 
T is a C3 – C12 (hetero)arylene group, wherein the (hetero)arylene group is optionally substituted; and
A is selected from the group consisting of:
(a)	-N3;
(b)	-C(O)R3, wherein R3 is an optionally substituted C1 – C24 alkyl group;
(c)	C≡C-R4, wherein R4 is hydrogen or an optionally substituted C1 – C24 alkyl group;
(d)	-SH;
(e)	SC(O)R8, wherein R8 is an optionally substituted C1 – C24 alkyl group;
(f)	-SC(V)OR8, wherein V is O or S, and R8 is an optionally substituted C1 – C24 alkyl group;
(g)	-X, wherein X is selected from the group consisting of F, Cl, Br and I;
(h)	-OS(O)2R5, wherein R5 is selected from the group consisting of C1 – C24 alkyl groups, C6 – C24 aryl groups, C7 – C24 alkylaryl groups and C7 – C24 arylalkyl groups, the alkyl groups, aryl groups, alkylaryl groups and arylalkyl groups being optionally substituted;
(i)	R11, wherein R11 is an optionally substituted C2 – C24 alkyl group;
(j)	R12, wherein R12 is an optionally substituted terminal C2 – C24 alkenyl group; and
(k)	R13, wherein R13 is an optionally substituted terminal C3 – C24 allenyl group.
8.	(Currently Amended) The process of claim 1, wherein the sugar-derivative nucleotide is of formula (17)[[,]] or (18)

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale










Cancel claims 3, 5-6, 9-10 and 12.

Allowable Subject Matter
	Claims 1-2, 4, 7-8, 11, 13-14, 17-18 and 20 are allowed.


Reasons for Allowance
The following is an examiner's statement of reasons for allowance:  The applicant has claimed a process for producing a modified glycoprotein, comprising contacting a glycoprotein comprising a glycan comprising a terminal GlcNAc moiety, with a sugar-derivative nucleotide Su(A)-Nuc, in the presence of a β-(1,4)-N-acetylgalactosaminyltransferase having at least 90% identity to the sequence selected from the group consisting of SEQ ID NO: 2, 3, 4, 5, 6, 7, 8, 9, 10, and 14, wherein: the glycan comprising a terminal GlcNAc-moiety is of formula (1) or (2):

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

wherein:
GlcNAc is N-acetyl-glucosaminyl;
Fuc is fucosyl;
b is 0 or 1;
d is 0 or 1;
e is 0 or 1; and
G is a monosaccharide, or a linear or branched oligosaccharide comprising 2 to 20 sugar moieties; and the sugar-derivative nucleotide Su(A)-Nuc is of formula (3):

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

wherein:
a is 0 or 1;
Nuc is a nucleotide;
U is [C(R1)2]n or [C(R1)2]p-O-[C(R1)2C(R1)2O]o-[C(R1)2]q, wherein n is an integer in the range of 0 to 24; o is an integer in the range of 0 to 12; q and p are independently 0, 1 or 2; and R1 is independently selected from the group consisting of H, F, Cl, Br, I and an optionally substituted C1 – C24 alkyl group; 
T is a C3 – C12 (hetero)arylene group, wherein the (hetero)arylene group is optionally substituted; and
A is selected from the group consisting of:
(a)	-N3;
(b)	-C(O)R3, wherein R3 is an optionally substituted C1 – C24 alkyl group;
(c)	C≡C-R4, wherein R4 is hydrogen or an optionally substituted C1 – C24 alkyl group;
(d)	-SH;
(e)	SC(O)R8, wherein R8 is an optionally substituted C1 – C24 alkyl group;
(f)	-SC(V)OR8, wherein V is O or S, and R8 is an optionally substituted C1 – C24 alkyl group;
(g)	-X, wherein X is selected from the group consisting of F, Cl, Br and I;
(h)	-OS(O)2R5, wherein R5 is selected from the group consisting of C1 – C24 alkyl groups, C6 – C24 aryl groups, C7 – C24 alkylaryl groups and C7 – C24 
(i)	R11, wherein R11 is an optionally substituted C2 – C24 alkyl group;
(j)	R12, wherein R12 is an optionally substituted terminal C2 – C24 alkenyl group; and
(k)	R13, wherein R13 is an optionally substituted terminal C3 – C24 allenyl group. 
The prior art does not teach a process for producing a modified glycoprotein, comprising contacting a glycoprotein comprising a glycan comprising a terminal GlcNAc moiety, with a sugar-derivative nucleotide Su(A)-Nuc, in the presence of a β-(1,4)-N-acetylgalactosaminyltransferase having at least 90% identity to the sequence selected from the group consisting of SEQ ID NO: 2, 3, 4, 5, 6, 7, 8, 9, 10, and 14, wherein: the glycan comprising a terminal GlcNAc-moiety is of formula (1) or (2):

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

wherein:
GlcNAc is N-acetyl-glucosaminyl;
Fuc is fucosyl;
b is 0 or 1;
d is 0 or 1;
e is 0 or 1; and
G is a monosaccharide, or a linear or branched oligosaccharide comprising 2 to 20 sugar moieties; and the sugar-derivative nucleotide Su(A)-Nuc is of formula (3):

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

wherein:
a is 0 or 1;
Nuc is a nucleotide;
U is [C(R1)2]n or [C(R1)2]p-O-[C(R1)2C(R1)2O]o-[C(R1)2]q, wherein n is an integer in the range of 0 to 24; o is an integer in the range of 0 to 12; q and p are independently 0, 1 or 2; and R1 is independently selected from the group consisting of H, F, Cl, Br, I and an optionally substituted C1 – C24 alkyl group; 
T is a C3 – C12 (hetero)arylene group, wherein the (hetero)arylene group is optionally substituted; and
A is selected from the group consisting of:
(a)	-N3;
(b)	-C(O)R3, wherein R3 is an optionally substituted C1 – C24 alkyl group;
(c)	C≡C-R4, wherein R4 is hydrogen or an optionally substituted C1 – C24 alkyl group;
(d)	-SH;
(e)	SC(O)R8, wherein R8 is an optionally substituted C1 – C24 alkyl group;
(f)	-SC(V)OR8, wherein V is O or S, and R8 is an optionally substituted C1 – C24 alkyl group;
(g)	-X, wherein X is selected from the group consisting of F, Cl, Br and I;
(h)	-OS(O)2R5, wherein R5 is selected from the group consisting of C1 – C24 alkyl groups, C6 – C24 aryl groups, C7 – C24 alkylaryl groups and C7 – C24 
(i)	R11, wherein R11 is an optionally substituted C2 – C24 alkyl group;
(j)	R12, wherein R12 is an optionally substituted terminal C2 – C24 alkenyl group; and
(k)	R13, wherein R13 is an optionally substituted terminal C3 – C24 allenyl group. 
 The claimed invention is novel and nonobvious over the prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL H CHOWDHURY whose telephone number is (571)272-8137.  The examiner can normally be reached on M-F from 9:00 AM-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao, can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Iqbal H. Chowdhury, Primary Examiner
Art Unit 1656 (Recombinant Enzymes and Protein Crystallography)
US Patent and Trademark Office
Rm. REM 5A49 and Mail Box REM 2C71
Ph. (571)-272-8137 and Fax (571)-273-8137

/IQBAL H CHOWDHURY/
Primary Examiner, Art Unit 1656